Citation Nr: 0519127	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  98-01 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to March 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 1996 and November 1996 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Columbia, South Carolina (RO) which denied 
the veteran's request to reopen his previously denied claim 
for service connection of residuals of a head injury.  The 
veteran's claims file was subsequently transferred to the RO 
in Cleveland, Ohio.

The veteran's claim was previously before the Board in 
December 1999.  At that time, the Board reopened the 
veteran's claim of entitlement to service connection for 
residuals of a head injury on the basis that the veteran had 
submitted new and material evidence, and remanded the 
veteran's claim for additional development.  In October 2003, 
the Board again remanded the veteran's claim for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence of record does not show that the veteran 
incurred a head injury during active duty, or that his 
current headaches are related to such an injury. 


CONCLUSION OF LAW

Entitlement to service connection for residuals of a head 
injury is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claim for service connection on the merits 
in a December 2002 supplemental statement of the case (SSOC), 
and an SSOC dated in January 2005, after the Board's most 
recent remand.  Additionally, the RO sent the veteran a 
letter in March 2004 that explained the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence; listed the evidence; and asked the veteran 
to submit and authorize the release of additional evidence.  
Furthermore, the January 2005 SSOC included the text of the 
relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the appellant has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  There is no 
indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran contends that he has headaches now due to being 
attacked and hit on the head with an iron pipe by another 
marine while on active duty.  During an August 1998 hearing 
at the RO, the veteran testified that during his service he 
was hit by a private behind the head with a pipe, injuring 
his head and breaking his nose.  As a result, he and the 
private were incarcerated.  The veteran further noted that, 
upon incarceration, he did not receive any medical treatment.  
He also noted that, after his discharge, he fell in his 
bathroom hitting his face.

The veteran's service personnel records show that in 
September 1977, the veteran was found guilty by special 
court-martial of having an M-7 bayonet in his wall locker, 
assaulting Private R.R. by striking him in the head with his 
foot, and assaulting Private R.R. by striking him on the head 
with an M-7 bayonet.  

A January 1978 psychiatric consultation report provides that 
the veteran had requested mast with the Commanding General 
due to the punishment he received in the special court-
martial.  During the consultation, the veteran explained that 
he felt the punishment was too harsh because he was defending 
himself from serious physical injury when he fought back.

The veteran's service medical records show that the veteran 
was temporarily transferred out of Okinawa for medical 
treatment in late June 1978 for a diagnosed acute psychotic 
episode.  The narrative summary of a July 1978 
hospitalization provides that the veteran reported two unfair 
episodes that had dashed his hard work to succeed in the 
Marine Corps.  One occurred in 1977 when someone tried to 
attack him with a pipe.  The veteran beat up the assailant 
and was court-martialed.

The report of the veteran's March 1979 separation examination 
provides that clinical examination of the veteran's head, 
face, neck and scalp was normal.  In addition, a neurological 
examination and psychiatric examination were normal.  The 
report sets forth no defects or diagnoses.  

VA post-service medical records include a hospitalization 
summary for the period including from August 1992 to 
September 1992 which note the veteran was diagnosed with 
seizure disorder status post closed head injury in 1977.  A 
hospitalization summary for June 1996 confirms a diagnosis of 
seizure disorder secondary to closed head injury.

June 1993 records from the South Carolina Department of 
Mental Health, Coastal Empire Mental Health Center, describe 
the treatment the veteran received for various heath problems 
and note he reported a head injury during his service with 
residuals, including headaches.  His diagnoses included mixed 
adjustment disorder, substance abuse by history, and seizure 
disorder secondary to trauma.

VA medical records dated from September 1997 to April 1998 
describe the veteran's treatment for various health problems 
including seizure disorder, headaches, drug addition, 
anxiety, and schizoaffective disorder. 

The report of a March 1998 VA mental disorders examination 
diagnoses the veteran with a history of alcohol abuse, and 
schizoaffective disorder.

A March 1998 VA general examination report notes the veteran 
had a normal general examination, and a March 1998 VA 
radiology report notes he had a normal MRI examination of the 
brain without and with Gadolinium injection.  A March 1998 VA 
epilepsy and narcolepsy examination report contains a 
diagnosis of head injury with post traumatic headaches and 
seizure disorder.

Records from the Social Security Administration show that the 
veteran was considered disabled.  The primary diagnosis was 
schizophrenic, paranoid and other psychotic disorder.  There 
was no secondary diagnosis established.  Treatment and 
evaluation records were attached.  

In several pieces of correspondence dated and/or received in 
2004, D.L., a woman who described herself as the veteran's 
mentor, related that while on active duty the veteran had 
been attacked by another marine, A.R., and beaten over the 
head and face.  The veteran returned with a bayonet but did 
not have a chance to use it as two MPs arrived.  The veteran 
was put in jail and not given any medical care.  There were 
no witnesses to the event. 

In an undated letter received in February 2004, a VA clinical 
psychologist stated that the veteran had been a patient at 
that clinic since 1997, and under care since 1991 for a 
seizure disorder and emotional problems associated with 
trauma that occurred on active duty.  No hospital care or 
evaluation reportedly occurred at the time he was hit in the 
head with a pipe.  

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
head injury.  

In so finding, the Board finds it significant that while the 
veteran's service records do show that he attacked another 
marine, they are negative for complaints, symptoms, findings 
or diagnoses related to a head injury.  The Board is aware 
that the veteran contends that he received no medical 
treatment at the time of the head injury.  Nevertheless, 
subsequent service medical records (including the report of 
the veteran's separation medical examination) are also 
negative for any residuals of a head injury or history of a 
head injury.  

The Board also finds that there is no competent medical 
evidence that the veteran's current headaches are due to 
active duty or any incident therein.  Neither the medical 
opinion received in February 2004 from the VA clinical 
psychologist, nor the post-service VA treatment records 
linking the veteran's seizures to an in-service head injury, 
refer to current examination results or physical findings set 
forth in the medical record.  Rather, they appear to be based 
on the veteran's own history.  Indeed, they must be, as his 
service medical records are negative for a head injury or any 
residuals.  These opinions are based on the veteran's own 
assertions as to medical etiology.  As a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu, supra.  The veteran's own opinion, even when 
transcribed as part of a medical report, cannot be accepted 
as competent medical nexus evidence.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ["a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  

The Board similarly finds that the history provided by D.L. 
is not probative to the veteran's claim.  She did not witness 
the purported attack and has no knowledge of it other than 
the veteran's own history.  Further, she is not a medical 
professional and has no expertise on which to base a medical 
opinion.  Espiritu, supra.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)









ORDER

Service connection for residuals of a head injury is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


